t c memo united_states tax_court ward ag products inc petitioner v commissioner of internal revenue respondent docket no filed date frank r keasler jr for petitioner william r mccants for respondent memorandum findings_of_fact and opinion colvin judge respondent determined deficiencies in petitioner's income_tax of dollar_figure for its taxable_year ending date and dollar_figure for its taxable_year ending date respondent determined that petitioner must use the accrual continued petitioner sold seeds fertilizer and other supplies to farmers during the years in issue petitioner's owner provided advice and some financial assistance to petitioner's customers the issue for decision is whether respondent committed an abuse_of_discretion in determining that petitioner must use the accrual_method of accounting during the years in issue to decide this we must decide whether petitioner's purchase and sale of merchandise was a material_income-producing_factor in and we hold that it was whether petitioner qualifies as a farmer for purposes of using the cash_method_of_accounting for and we hold that it does not whether respondent's determination was an abuse_of_discretion because in determining that petitioner's use of the cash_method did not clearly reflect income respondent compared only years of petitioner's income under the cash and accrual methods_of_accounting we hold that respondent need not have considered more than the years in issue thus we hold that petitioner must use inventories and the accrual_method of accounting for and continued method_of_accounting for and and that petitioner had a deficiency in income_tax for and respondent determined that petitioner overpaid tax for unless otherwise indicated section references are to the internal_revenue_code in effect in the years in issue rule references are to the tax_court rules_of_practice and procedure i findings_of_fact some of the facts have been stipulated and are so found petitioner is a florida corporation the principal_place_of_business of which was in st augustine florida during the years in issue and when it filed the petition a robert e ward jr robert e ward jr ward was raised on a dairy farm in eufala alabama he attended auburn university he was married around he and his family moved from eufala to hastings florida in in hastings he worked as a sales representative for an agricultural chemical company in ward decided to start his own business of selling supplies to farmers in part because he had become close to the farmers there ward began by selling fertilizer from the back of a truck he did not have an office for the first years ward borrowed money to keep his business going ward's son william david ward w d ward began to work for ward in w d ward was petitioner's warehouse manager ward and his family owned an interest in a farm in alabama b petitioner ward incorporated his business petitioner in ward bought a building for petitioner around and remodeled it petitioner sold seeds herbicides fertilizers and pesticides to farmers in the hastings florida area petitioner also sold farm hardware tools and implements the vast majority of payments that petitioner received were from the retail_sale of farming products to farmers most of petitioner's customers grew potatoes some grew corn or cotton petitioner's customers could not always pay currently for their purchases from petitioner customers paid interest to petitioner on their unpaid accounts petitioner often required its customers to sign written contracts which gave petitioner a lien against the farm or other assets those contracts provided a security_interest to petitioner in both the current crop and crops to be grown in the future on specified real_property the contracts typically provided that the collateral was not subordinate to other loan agreements petitioner's customers sometimes provided land as collateral one of petitioner's suppliers from to was lykes agri sales it sold about dollar_figure of merchandise on credit to petitioner for each growing season ie two or three times per year petitioner sold the merchandise to its customers petitioner gave lykes agri sales a security_interest in petitioner's accounts receivables and inventory lykes agri sales never foreclosed on petitioner petitioner did not own any farm_land c ward's relationship with petitioner's customer sec_1 ward's expertise ward spent much of his time with farmers in the hastings area petitioner's customers valued ward's expertise and greatly respected him they sought and relied on his advice they sometimes called him at night at his home to ask for help he was knowledgeable helpful and concerned about their problems ward visited his customers' farms daily inspected their soil and crops took leaf and soil samples and advised them about fertilizers herbicides and pesticides he showed his customers how to apply the chemicals ward charged for testing soil samples but he did not charge for advice ward's and petitioner's financial assistance to farmers ward often gave financial assistance to farmers many farms in the hastings area were heavily mortgaged during the years at issue harvest and market conditions in the hastings area fluctuated greatly during the years in issue ward sometimes cosigned notes for farmers and lent them money he often gave farmers credit because they could not pay for merchandise ward borrowed money from a bank to pay for the merchandise that he ordered for the farmers he deposited the borrowed money in petitioner's checking account and used it to pay petitioner's suppliers petitioner paid interest on its loans from banks petitioner did not execute notes to any of its suppliers petitioner had about four major competitors in the hastings florida area which sold the same products as petitioner and extended credit to their customers however unlike petitioner they did not visit their customers on their farms or offer credit terms as flexible as petitioner's many of the farmers in the hastings area believed they would not have been able to survive in farming without ward's help ward gave personal assistance to many farmers when they faced severe financial problems roger mcdonald mcdonald was a young farmer who at one time had no money to buy seed or fertilizer he asked ward for help around or ward borrowed money to buy seed and fertilizer for mcdonald and to provide an income for mcdonald and his son and obtained contracts for mcdonald to sell his potatoes jack lee lee was a farmer who needed money in the early 1990's ward went to another farmer named william w wells wells and asked him to help lee ward and wells obtained contracts for lee's crops and advanced a salary to lee and his son robert larry byrd and william randolph byrd ii owned a farm where they grew potatoes and corn at a time not described in the record no one but ward was willing to extend credit to them ward did not require them to provide collateral around or major thomas thomas was a cabbage farmer who owed ward some money ward helped thomas to obtain financing by signing a bank note with thomas charles c owen jr and a mr parker owned farms at a time not specified in the record they could not pay their bills to petitioner ward helped them to obtain financing by signing a note not otherwise described in the record with owen and parker farms around ward told wells that a farmer named morgan owed money to ward but that morgan did not have enough equipment to operate his farm ward asked wells to use wells' equipment to plant potatoes on morgan's land so that morgan could repay ward ward furnished all of the chemicals and advanced a salary to morgan wells and ward operated the harvester wells agreed to help morgan because ward had done a lot for wells morgan did not pay wells for his help ward and wells also helped two other unnamed farmers at times not described in the record ward died on date most of the farmers in the hastings area attended his funeral d petitioner's financial statements and tax_return sec_1 financial statements petitioner used the cash_method_of_accounting for its income_tax returns and some of its financial statements petitioner also used the accrual_method of accounting for financial statements robert grady grady petitioner's certified_public_accountant reconciled petitioner's accounts at the end of each year he also prepared petitioner's general ledgers balance sheets and adjusting transactions grady used the accrual_method of accounting to prepare financial statements which petitioner used to track its financial position for each farmer and growing season tax returns petitioner used a taxable_year ending on october for the years at issue grady prepared petitioner's income_tax returns petitioner used the cash_method_of_accounting on its federal_income_tax returns before and during the years in issue petitioner reported opening and closing inventories to calculate costs of goods sold on its tax returns and reported that it had accounts_receivable and accounts_payable petitioner reported that it had gross_income of more than dollar_figure million per year for the years in issue petitioner reported that all of its income was from selling farm supplies and equipment except it reported that it received less than dollar_figure per year in interest_income and less than dollar_figure per year in commissions petitioner did not report that it received any income from selling crops or farming petitioner's costs of sales were dollar_figure for taxable_year dollar_figure percent of sales dollar_figure for taxable_year dollar_figure percent of sales and dollar_figure for taxable_year dollar_figure percent of sales petitioner used the accrual_method of accounting on its florida sales_tax returns more than percent of petitioner's sales were exempt from florida sales_tax e sale of petitioner ward sold petitioner to united agri products inc uap on date as part of the negotiations petitioner gave uap financial statements and documents which showed the amount of petitioner's accounts_receivable accounts_payable and inventories w d ward worked for uap after the sale ward's wife later paid uap about dollar_figure because uap could not collect some of petitioner's accounts_receivable f comparison of petitioner's income under the cash and accrual methods_of_accounting petitioner's taxable_income under the cash_method_of_accounting was dollar_figure for dollar_figure for and dollar_figure for petitioner's taxable_income under the accrual_method of accounting was dollar_figure for dollar_figure for and dollar_figure for ii opinion a contentions of the parties and background respondent determined and contends that petitioner must use the accrual_method of accounting for its taxable years ending date and respondent contends that petitioner must use inventories because petitioner's purchase and sale of merchandise is an income-producing factor petitioner contends that its inventories are de_minimis and contends that it qualifies under sec_448 which permits farmers to use cash accounting b whether petitioner's purchase and sale of merchandise was an income-producing factor respondent contends that the purchase and sale of merchandise was a substantial income-producing factor for petitioner we agree a taxpayer generally must use the accrual_method of accounting with regard to purchases and sales if it must use inventories sec_471 sec_1_446-1 income_tax regs sec_471 provides in pertinent part sec_471 general_rule --whenever in the opinion of the secretary the use of inventories is necessary in order clearly to determine the income of any taxpayer inventories shall be taken by such taxpayer on such basis as the secretary may prescribe as conforming as nearly as may be to the best_accounting_practice in the trade_or_business and as most clearly reflecting the income sec_1_446-1 income_tax regs provides in part continued a taxpayer must use inventories if the production purchase or sale of merchandise is an income-producing factor sec_1_471-1 income_tax regs petitioner sold seed fertilizer pesticides herbicides and farm hardware the purchase and sale of merchandise was a substantial income-producing factor for petitioner nearly all of its income was from the sale of merchandise see 743_f2d_781 11th cir continued special rules i in any case in which it is necessary to use an inventory the accrual_method of accounting must be used with regard to purchases and sales unless otherwise authorized under subdivision ii of this subparagraph ii no method_of_accounting will be regarded as clearly reflecting income unless all items of gross_profit and deductions are treated with consistency from year to year sec_1_471-1 income_tax regs provides in part need for inventories --in order to reflect taxable_income correctly inventories at the beginning and end of each taxable_year are necessary in every case in which the production purchase or sale of merchandise is an income-producing factor the inventory should include all finished or partly finished goods and in the case of raw materials_and_supplies only those which have been acquired for sale or which will physically become a part of merchandise intended for sale merchandise should be included in the inventory only if title thereto is vested in the taxpayer a purchaser should include in inventory merchandise purchased including containers title to which has passed to him although such merchandise is in transit or for other reasons has not been reduced to physical possession but should not include goods ordered for future delivery transfer of title to which has not yet been effected newsprint and ink which cost percent of the taxpayer's total receipts were a substantial income-producing factor ward provided many services to petitioner's customers in connection with selling farm products to them however businesses that provide both services and merchandise may be required to use inventories knight-ridder newspapers inc v united_states supra pincite n 549_fsupp_491 s d n y funeral services sec_1_471-1 income_tax regs we conclude that buying and selling merchandise was a substantial income-producing factor for petitioner c whether petitioner qualified as a farmer for purposes of using the cash_method_of_accounting a farming_business may use the cash_method_of_accounting to compute its taxable_income sec_448 petitioner contends that it qualifies as a farming_business because it was significantly involved in the growing process and bore a substantial risk of loss from the growing process 64_tc_438 we disagree for purposes of sec_448 the farming_business is the trade_or_business_of_farming sec_263a sec_448 a taxpayer is a farmer if it cultivates operates or manages a farm for profit either as owner or tenant see maple leaf farms inc v commissioner supra pincite defining a farm sec_1_61-4 income_tax regs a corporation that cultivates operates or manages a farm for profit is a farmer maple leaf farms inc v commissioner supra pincite sec_1_61-4 income_tax regs petitioner did not cultivate operate or manage a farm for profit as an owner or tenant ward regularly visited farms and gave advice and financial help to farmers however neither petitioner nor ward operated a farm as an owner or a tenant petitioner's business was merchandise sales not farming petitioner contends that it was as involved in farming as any hastings farmer petitioner also contends that it bore a sec_1_61-4 income_tax regs provides in part d definition of farm as used in this section the term farm embraces the farm in the ordinarily accepted sense and includes stock dairy poultry fruit and truck farms also plantations ranches and all land used for farming operations all individuals partnerships or corporations that cultivate operate or manage farms for gain or profit either as owners or tenants are designated as farmers sec_1_175-3 income_tax regs provides in part a taxpayer is engaged_in_the_business_of_farming if he cultivates operates or manages a farm for gain or profit either as owner or tenant for the purpose of sec_175 a taxpayer who receives a rental either in cash or in_kind which is based upon farm production is engaged_in_the_business_of_farming however a taxpayer who receives a fixed rental without reference to production is engaged_in_the_business_of_farming only if he participates to a material extent in the operation or management of the farm substantial risk from farming because it or ward lent money to farmers and petitioner often sold items on credit to its customers we agree with petitioner that to be a farmer the taxpayer must have participated to a significant degree in the growing process and borne a substantial risk of loss from that process maple leaf farms inc v commissioner supra pincite however petitioner does not meet that standard because it did not bear a substantial risk of loss from farming farmers had no recourse if their crops failed or the market for their crops was poor petitioner had liens collateral security interests and other rights and protections that farmers did not have petitioner's liens and other security were not limited to the current crop petitioner contends that it had more than dollar_figure in uncollected accounts_receivable when it was sold in date petitioner provided no details about those accounts even if petitioner had dollar_figure in uncollected accounts the nature of its risk was not like that of a farmer for the reasons stated in the previous paragraph petitioner contends that we should not consider the fact that it had liens or other security interests because its customers were 100-percent mortgaged and petitioner's claims were subordinated to those mortgages we disagree there is only vague and general testimony that all of petitioner's claims were subordinated or that all of its customers were 100-percent mortgaged petitioner contends that ward farmed at least three times when he helped morgan and two other farmers however there is no evidence that either ward or petitioner received any income from those activities petitioner contends that it was as much a farmer as the taxpayer in maple leaf farms inc v commissioner supra we disagree the taxpayer in maple leaf farms grew some ducklings and also paid others to grow ducklings it selected and bought ducklings and their feed and medicine id pincite it owned all of the ducks feed and medicine it and its growers used id it set standards for the growers who grew the ducklings id pincite it provided fire insurance feed and medicine for the ducklings id pincite we concluded that the taxpayer was a farmer id pincite in contrast petitioner did not keep title to the seed fertilizer or pesticides it sold merchandise to farmers thus petitioner is unlike the taxpayer in maple leaf farms inc see 965_f2d_1038 11th cir affg 95_tc_525 taxpayer who lacked control of the management and operations and had limited_liability for cattle-feeding losses and did not work on feedlot hire or fire employees was not a farmer under sec_446 compare 496_f2d_520 10th cir affg 60_tc_158 in which the court_of_appeals indicated that a grain elevator or feed store that sells grain or feed to farmers and that has no control or management of the farm operation does not qualify as a farm or farmer petitioner cites several other cases which it contends support its position that it is a farmer however in none of these cases were the taxpayers in the business of making retail sales to farmers the taxpayers owned or operated a cattle- feeding or feed lot business in frysinger v commissioner 645_f2d_523 5th cir affg tcmemo_1980_89 hi-plains enters inc v commissioner supra 85_tc_397 and 71_tc_1083 affd 650_f2d_1046 9th cir the taxpayers raised poultry or livestock in 243_f2d_944 5th cir 71_tc_147 and maple leaf farms inc v commissioner supra we conclude that petitioner was not a farmer for purposes of sec_448 and sec_1_471-6 and sec_1_61-4 income_tax regs d whether respondent should have compared petitioner's income under the cash and accrual methods for more than years petitioner contends that respondent's determination that it must use the accrual_method of accounting was an abuse_of_discretion because respondent considered petitioner's income for only years and the taxpayer bears the burden of proving there has been an abuse_of_discretion by the commissioner 796_f2d_843 6th cir affg on this issue akers v commissioner tcmemo_1984_208 revd on another issue 482_us_117 taxpayers must show that the commissioner’s action was arbitrary capricious or without sound basis in fact 96_tc_204 92_tc_641 91_tc_1079 70_tc_1001 petitioner has not made that showing there is no evidence that respondent's determination was arbitrary petitioner contends that its total income for its to taxable years was about the same under the cash and accrual methods_of_accounting petitioner contends that from to under the cash_method_of_accounting its total sales were dollar_figure taxable_income was dollar_figure and income_tax was dollar_figure petitioner also contends that from to under the accrual_method of accounting its total sales were dollar_figure income before taxes was dollar_figure and its estimated income_tax was dollar_figure these comparisons do not establish that respondent committed an abuse_of_discretion petitioner must use the accrual_method of accounting and inventories because merchandise is a material_income-producing_factor for petitioner and because petitioner is not a farmer tax_liability is based on an annual system of accounting whether cash and accrual methods produce comparable results over a 6-year period is not controlling see knight-ridder newspapers inc v united_states f 2d pincite 281_us_264 petitioner's reliance on van raden v commissioner t c pincite6 is misplaced because the years chosen for audit were not an issue petitioner has failed to carry the burden of proving that there was an abuse_of_discretion by respondent e conclusion we conclude that petitioner does not qualify as a farmer for purposes of using the cash_method_of_accounting and that it must use inventories sec_448 sec_1_446-1 sec_1 income_tax regs we also conclude that it was not an abuse of respondent's discretion to require petitioner to change from the cash_method_of_accounting to the accrual_method of accounting for the years in issue thus petitioner must use the accrual_method of accounting in light of our conclusion that petitioner must use the accrual_method of accounting because merchandise is a substantial income-producing factor and because it is not a farmer our result is not affected by the fact that petitioner regularly used the cash_method to compute its income and accrual_method documents were only for petitioner's internal review and were not used for any significant purpose petitioner contended that some of its accounts_receivable were too indefinite to be accrued however petitioner did not identify those accounts for reasons stated above decision will be entered for respondent
